  Case 16-81542      Doc 55       Filed 11/16/18 Entered 11/16/18 10:48:22           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: MARTIN M. ROOKER                      §       Case No. 16-81542
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/27/2016.

       2) The plan was confirmed on 10/21/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 06/06/2017, 08/18/2017, 04/02/2018, 05/10/2018.

       5) The case was dismissed on 05/10/2018.

       6) Number of months from filing or conversion to last payment: 19.

       7) Number of months case was pending: 28.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $18,150.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81542      Doc 55       Filed 11/16/18 Entered 11/16/18 10:48:22        Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 8,386.00
      Less amount refunded to debtor(s)                        $ 25.00
NET RECEIPTS                                                                      $ 8,361.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 3,600.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 699.06
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 4,299.06

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid        Paid
ATTORNEY DAVID A AABY               Lgl      3,600.00   3,600.00       3,600.00   3,600.00        0.00
CARRINGTON MORTGAGE                 Sec     10,575.76   7,188.08           0.00   4,061.94        0.00
SPRINGLEAF FINANCIAL SERV. OF       Uns      7,271.84   5,271.21           0.00       0.00        0.00
ILLINOIS DEPARTMENT OF              Pri        291.50        NA             NA        0.00        0.00
AT & T                              Uns        182.72        NA             NA        0.00        0.00
ALLSTATE INSURANCE COMPANY          Uns        438.27        NA             NA        0.00        0.00
ALPINE BANK                         Uns        450.00        NA             NA        0.00        0.00
ASSET ACCEPTANCE LLC                Uns        562.76        NA             NA        0.00        0.00
CHASE 8 AUTO SALES                  Uns      3,034.00        NA             NA        0.00        0.00
CITIZENS FINANCE                    Uns      3,699.94   4,026.34       4,026.34       0.00        0.00
CITY OF ROCKFORD                    Uns        144.77        NA             NA        0.00        0.00
COMMONWEALTH EDISON CO              Uns      1,193.11   1,051.10       1,051.10       0.00        0.00
DANIEL LEWANDOWSKI                  Uns        456.25        NA             NA        0.00        0.00
DIRECTV, LLC BY                     Uns        573.84     573.84         573.84       0.00        0.00
INFINITY HEALTHCARE                 Uns        610.00        NA             NA        0.00        0.00
LVNV FUNDING LLC                    Uns         69.59        NA             NA        0.00        0.00
LVNV FUNDING LLC                    Uns         69.00        NA             NA        0.00        0.00
MICHAEL MCCARTHY DO                 Uns        439.00        NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81542      Doc 55       Filed 11/16/18 Entered 11/16/18 10:48:22    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
MUTUAL MANAGEMENT SERVICES          Uns      1,133.00        NA         NA        0.00       0.00
NICOR GAS                           Uns      1,543.65   1,543.65   1,543.65       0.00       0.00
PETER PORTALES                      Uns        400.00        NA         NA        0.00       0.00
RADIOLOGY CONSULTANTS OF            Uns         53.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns        684.00   4,097.33   4,097.33       0.00       0.00
SFC                                 Uns      1,652.00   1,552.90   1,552.90       0.00       0.00
TRUGREEN #5747                      Uns         77.92        NA         NA        0.00       0.00
US CELLULAR BY AMERICAN             Uns        429.22     429.22     429.22       0.00       0.00
WORLD ACCEPTANCE                    Uns        740.00   3,124.66   3,124.66       0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00   2,571.49   2,571.49       0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00     562.76     562.76       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81542      Doc 55       Filed 11/16/18 Entered 11/16/18 10:48:22     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00            $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00       $ 4,061.94                $ 0.00
      Debt Secured by Vehicle                       $ 0.00            $ 0.00               $ 0.00
      All Other Secured                             $ 0.00            $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00       $ 4,061.94                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 19,533.29           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,299.06
       Disbursements to Creditors               $ 4,061.94

TOTAL DISBURSEMENTS:                                             $ 8,361.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81542        Doc 55      Filed 11/16/18 Entered 11/16/18 10:48:22               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
